            Case 1:20-cv-00910-PB Document 1 Filed 08/27/20 Page 1 of 8




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW HAMPSHIRE

Daryl Boire,

       Plaintiff,
v.
                                                    Civil Action No. _____________
The Gorman Group, LLC &
Gorman Bros., Inc.

       Defendants.


                     COMPLAINT AND DEMAND FOR JURY TRIAL

       1.      Plaintiff Daryl Boire brings this Complaint for negligence against Defendants The

Gorman Group, LLC and Gorman Bros., Inc.

                                           PARTIES

       2.      Plaintiff Daryl Boire (“Mr. Boire”) is a resident of 14 Guernsey Court,

Chichester, Merrimack County, New Hampshire.

       3.      Defendant The Gorman Group, LLC (“The Gorman Group”) is a New York

Limited Liability Company with a principal place of business located at 200 Church Street, Port

of Albany, Albany, New York 12202.

       4.      Defendant Gorman Bros., Inc. (“Gorman Brothers”) is a New York Business

Corporation with a principal place of business located at 200 Church Street, Port of Albany,

Albany, New York 12202. The entity was formerly but is no longer is registered to do business

as a Foreign Profit Corporation in the State of New Hampshire.

                                JURISDICTION AND VENUE

       5.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 because

the matter in controversy exceeds $75,000.00 and is between citizens of different States.

                                                1
              Case 1:20-cv-00910-PB Document 1 Filed 08/27/20 Page 2 of 8




        6.      This Court has personal jurisdiction over Defendants because, among other

reasons and as set forth in greater detail below, they did business in New Hampshire; the claims

in this complaint arise out of Defendants’ contacts within New Hampshire; Defendants, through

their acts and omissions, purposefully availed themselves of the laws of New Hampshire; and it

is reasonable and fair to exercise jurisdiction over Defendants in New Hampshire.

        7.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to the claims occurred in this District.

                                              FACTS

        8.      On July 25, 2019 at around 3:30 p.m., Mr. Boire was riding his bicycle

southbound on Manchester Street in Concord, New Hampshire, which is also known as Route 3.

        9.      Around the area where Route 3 approaches and then crosses the Soucook River,

Mr. Boire encountered a road construction zone.

        10.     Defendant The Gorman Group was the contractor awarded the bid to perform the

work that was occurring in the construction zone, and was in fact responsible for performing the

same.

        11.     Upon information and belief, Gorman Brothers is an entity directly affiliated with

and in the same business as The Gorman Group.

        12.     Upon information and belief, Gorman Brothers was also responsible for the work

in the construction zone.

        13.     The scope of the work was set forth at least in part in by a contract with the New

Hampshire Department of Transportation referred to as contract number 41527.

        14.     The work in the construction zone generally involved milling and then repaving a

number of noncontiguous sections of Route 3 in the southbound lane and shoulder.



                                                  2
              Case 1:20-cv-00910-PB Document 1 Filed 08/27/20 Page 3 of 8




        15.     The construction zone was more than a half mile long.

        16.     At all relevant times it was reasonably foreseeable to The Gorman Group and/or

Gorman Brothers that bicyclists would be passing through the construction zone.

        17.     It is reasonably foreseeable that milled sections of pavement present a hazard for

bicyclists.

        18.     Upon information and belief, Defendants The Gorman Group and/or Gorman

Brothers were responsible for installing and maintaining appropriate and safe signage in the

construction zone.

        19.     Upon information and belief, Defendants The Gorman Group and/or Gorman

Brothers were also responsible for following a “Traffic Control Plan.”

        20.     The “Traffic Control Plan” incorporated and included, amongst other things,

Section 619 of the “Standard Specifications.”

        21.     Section 619 of the “Standard Specifications” includes a requirement that

“Construction signs shall be erected at the locations indicated on the plans or as approved.”

        22.     Upon information and belief, a plan for construction zone signage was created

with detailed and specific signage requirements for marking the construction zone and each and

every section of milled pavement in the construction zone.

        23.     On July 25, 2019, the milling in the southbound lane and shoulder had been at

least partially completed, but the repaving had not begun.

        24.     As Mr. Boire approached the beginning of the construction zone, he encountered

one single orange “Bump” sign.




                                                 3
             Case 1:20-cv-00910-PB Document 1 Filed 08/27/20 Page 4 of 8




       25.     Despite the single “Bump” sign, the construction zone was inadequately marked

because there was no “Grooved Pavement Ahead” sign as called for in the signage plans, which

are reproduced in part (as they pertain to the beginning of the construction zone) below:




       26.     The inadequate signage created an unreasonably dangerous condition and

provided inadequate notice of the multiple sections of milling ahead.

       27.     Video taken by Mr. Boire on July 27, 2019, just two days later, confirms that only

one “Bump” sign was placed leading into the construction zone and no “Grooved Pavement

Ahead” was in place.

       28.     The first section of milled pavement in the construction zone, which was

approximately 350 feet long, is shown above and labeled as “Souhbound [sic] Patch #1.”

                                                4
             Case 1:20-cv-00910-PB Document 1 Filed 08/27/20 Page 5 of 8




       29.     Mr. Boire passed over the first section of milled pavement without incident.

       30.     After the first section of milled pavement, the road surface returned to regular

(unmilled) pavement.

       31.     As Mr. Boire continued towards the Soucook River crossing there was no

warning at all that additional milled sections were ahead.

       32.     As Mr. Boire approached the section shown below and labeled as “Southbound

Patch #2,” there was no bump sign or any marking at all to indicate or warn of the second milled

section of pavement, despite the fact the signage plan called for the same as set forth below:




                                                 5
              Case 1:20-cv-00910-PB Document 1 Filed 08/27/20 Page 6 of 8




        33.     The video taken by Mr. Boire confirms that no signage was in place at all leading

into Southbound Patch #2, and there was no warning of the milled pavement he was about to

encounter.

        34.     Despite his exercise of due care at all times, and as a direct, proximate and

foreseeable result of the inadequate signage in the construction zone, as Mr. Boire approached

“Southbound Patch #2” he was unable to see or anticipate the unreasonably dangerous milled

pavement, and he was unable to slow his bicycle to safely navigate it.

        35.     As a direct, proximate and foreseeable result of the conduct of Defendants The

Gorman Group and Gorman Brothers as set forth above, Mr. Boire hit the milled area without

warning and was unable to maintain control of his bicycle.

        36.     As a direct, proximate and foreseeable result of the conduct of Defendants The

Gorman Group and Gorman Brothers as set forth above, Mr. Boire was violently thrown from

his bicycle, impacted and tumbled over the top of the guardrail, and sustained serious injuries

including but not limited to an open radius fracture of his right forearm and a full-thickness

laceration of his right lateral thigh.

                                 FIRST COUNT: NEGLIGENCE

        Daryl Boire against Defendants The Gorman Group, LLC and Gorman Bros., Inc.

        37.     Plaintiff realleges each allegation above as if set forth herein.

        38.     Defendants The Gorman Group and Gorman Brothers owed Mr. Boire a duty to

use ordinary care to maintain the construction zone in a reasonably safe condition.

        39.      Defendants The Gorman Group and Gorman Brothers owed Mr. Boire a duty to

maintain the construction zone in accordance with applicable plans, rules and regulations.




                                                   6
             Case 1:20-cv-00910-PB Document 1 Filed 08/27/20 Page 7 of 8




       40.       Defendants The Gorman Group and Gorman Brothers owed Mr. Boire a duty to

maintain the construction zone in accordance with the terms of the contract it entered to perform

the work.

       41.       Defendants The Gorman Group and Gorman Brothers breached those duties that

they owed to the Plaintiff by failing to provide proper signage on the construction site and by

failing to provide any signage at all to mark the second section of milled pavement where Mr.

Boire crashed.

       42.       Defendants The Gorman Group and Gorman Brothers also owed the Plaintiff a

duty to warn him of dangerous conditions, and to take reasonable precautions to protect him

against foreseeable dangers in the construction zone.

       43.       Defendants The Gorman Group and Gorman Brothers breached those duties that

they owed to the Plaintiff by failing to provide proper signage on the construction site and by

failing to provide any signage at all to mark the second section of milled pavement where Mr.

Boire crashed.

       44.       As a direct and proximate result of the Defendant’s negligence set forth above, the

Plaintiff Daryl Boire has suffered and continues to suffer physical injuries, severe pain and

suffering, loss of enjoyment of life, and has incurred and will continue to incur reasonable and

necessary medical expenses and lost wages, all within the jurisdictional limits of this Court.


WHEREFORE, Mr. Boire respectfully requests that this Honorable Court:

       A.        Enter judgment in his favor on all counts;
       B.        Award him all the damages to which he is entitled;
       C.        Grant such further relief as it deems just and equitable.




                                                   7
          Case 1:20-cv-00910-PB Document 1 Filed 08/27/20 Page 8 of 8




                                           Respectfully Submitted,

Dated: August 26, 2020                     /s/ D. Michael Noonan
                                           D. Michael Noonan, Esq. #8214
                                           mnoonan@shaheengordon.com
                                           Attorney for the Plaintiff
                                           SHAHEEN & GORDON, P.A.
                                           353 Central Avenue, 2nd Floor
                                           Dover, NH 03821-0977
                                           (603) 749-5000


                                           /s/ Nicholas G. Kline
                                           Nicholas G. Kline, Esq. #268422
                                           nkline@shaheengordon.com
                                           Attorney for the Plaintiff
                                           SHAHEEN & GORDON, P.A.
                                           353 Central Avenue, 2nd Floor
                                           Dover, NH 03821-0977
                                           (603) 749-5000




                                       8
